UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2014 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission file number: 333-153381 BioCorRx, Inc. (Exact name of registrant as specified in its charter) Nevada 26-1972677 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 601 North Parkcenter Drive, Suite 103 Santa Ana, California 92705 (Address of principal executive offices) (zip code) (714) 462-4880 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x As of August 14, 2014, there were 141,964,501 shares of registrant’s common stock outstanding. BIOCORRX, INC. INDEX PART I. FINANCIAL INFORMATION ITEM 1 Financial Statements 3 Condensed consolidated balance sheets as of June 30, 2014 (unaudited) and December 31, 2013 3 Condensed consolidated statements of operations for the three and six months ended June 30, 2014 and 2013 (unaudited) 4 Condensed consolidated statement of stockholders' equity for the six months ended June 30, 2014 (unaudited) 5 Condensed consolidated statements of cash flows for the six months ended June 30, 2014 and 2013 (unaudited) 6 Notes to condensed consolidated financial statements (unaudited) 7-22 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 ITEM 3. Quantitative and Qualitative Disclosures about Market Risk 29 ITEM 4. Controls and Procedures 29 PART II. OTHER INFORMATION ITEM 1. Legal Proceedings 30 ITEM 1A. Risk Factors 30 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 30 ITEM 3. Defaults Upon Senior Securities 30 ITEM 4. Mine Safety Disclosures 30 ITEM 5. Other Information 30 ITEM 6. Exhibits 31 SIGNATURES 32 2 PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS BIOCORRX, INC. (formerly Fresh Start Private Management, Inc.) CONDENSED CONSOLIDATED BALANCE SHEETS June 30, December 31, (unaudited) ASSETS Current assets: Cash $ $ Accounts receivable, net Accounts receivable, other Prepaid expenses Deposits, short term Total current assets Property and equipment, net Other assets: Prepaid expenses, long term Accounts receivable, long term - Licensing agreement, net Deposits, long term Total other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable and accrued expenses $ $ Deferred revenue, short term Settlement payable - Advances from lenders - Notes payable, net of debt discount, related party Notes payable, related party Total current liabilities Long term debt: Deferred revenue, long term Convertible notes payable, net of debt discount Notes payable, net of debt discount, related party Settlement payable, long term - Warrant liability Derivative liability Total long term debt Total liabilities Stockholders' equity: ConvertiblePreferred stock, no par value; 80,000 designated; 80,000 and -0- shares issued and outstanding as of June 30, 2014 and December 31, 2013, respectively - Common stock, $0.001 par value; 200,000,000 shares authorized, 141,964,501 and 127,343,501 shares issued and outstanding as of June 30, 2014 and December 31, 2013, respectively Common stock subscribed Additional paid in capital Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See the accompanying notes to the unaudited condensed consolidated financial statements 3 BIOCORRX, INC. (formerly Fresh Start Private Management, Inc.) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) Three months ended June 30, Six months ended June 30, Sales, net $ Cost of sales Gross profit Operating expenses: Selling, general and administrative Depreciation and amortization Total operating expenses Net income (loss) from operations ) ) Other income (expenses): Gain on settlement of debt - - Interest expense ) Gain (loss) on change in fair value of derivative liability ) ) Income (loss) before income taxes ) ) ) Income taxes - Income (loss) $ $ ) $ ) $ ) Net income (loss) per common share, basic $ $ ) $ ) $ ) Net income (loss) per common share, diluted $ $ ) $ ) $ ) Weighted average number of common shares outstanding, basic Weighted average number of common shares outstanding, diluted See the accompanying notes to the unaudited condensed consolidated financial statements 4 BIOCORRX, INC. (formerly Fresh Start Private Management, Inc.) CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY SIX MONTHS ENDED JUNE 30, 2014 (unaudited) ConvertiblePreferred stock Common stock Common stock Additional Paid in Accumulated Shares Amount Shares Amount Subscribed Capital Deficit Total Balance, December 31, 2013 - $
